AVENANT N°1 À LA CONVENTION DE BASE

POUR LE DEVELOPPEMENT, LA PREPARATION, LE TRAITEMENT, LA TRANSFORMATION, LE
TRANSPORT ET LA COMMERCIALISATION DES MINERAIS DES GISEMENTS DE FER DE KALIA
ET LA REALISATION DES INFRASTRUCTURES Y AFFERENTES

EN DATE DU 31 OCTOBRE 2017

ENTRE:

LA REPUBLIQUE DE GUINEE, représentée par, Monsieur Abdoulaye MAGASSOUBA,
Ministre des Mines et de la Géologie et par Monsieur Mohamed Lamine DOUMBOUYA,
Ministre du Budget ;

Ci-après dénommée l'« Etat »,

DE PREMIERE PART
ET.
BELLZONE HOLDINGS S.A., une société anonyme de droit guinéen, immatriculée au
Registre du Commerce et du Crédit Mobilier sous le n°GC-KAL/011.1 74A/2006, dont le siège
Social est situé à Immeuble Bellzone, Rue RO 236, Quartier Kipe, Commune de Ratoma,
Conakry, République de Guinée dûment représentée aux fins des présentes par son
Administrateur Directeur Général, Monsieur Michel RINALDI dûment habilité aux fins des
présentes ;
Ci-après dénommée la « Société »,
DE DEUXIEME PART
ET

OTN MINING LTD., une Société immatriculée à l'Ile de Jersey sous le numéro 113187
(JERSEY) dont le Siège social est situé à Jersey Island, Channel House, Green Street, St
Helier, Jersey, Channel Islands, représentée par Monsieur Julian CHEONG, en sa qualité
de Chief Executive Officer de Bellzone Mining ple, actionnaire unique de OTN Mining
Ltd., dûment habilité aux fins des présentes ï

Ci-après dénommée l'« Investisseur »,

DE TROISIEME PART

L'Etat, la Société et l'Investisseur étant chacun dénommé individuellement « Partie » et conjointement

les « Parties » tÆ E
IL A ETE PREALABLEMENT EXPOSE CE QUI SUIT :

Considérant que la « Convention de 2010 » a été ratifiée par une ordonnance présidentielle du 2
Septembre 2010, et que l'État a attribué à la Société une Concession minière par Décret
N°2012/100/PRGISGG en date du 24 août 2012 (cette concession minière, y compris tous
renouvellements, prorogations, extensions ou modifications, est ci-après désignée la « Concession

Considérant que le projet minier sur la base duquel la Convention de 2010 a été octroyée (le « Projet
Fer Intégré ») portait sur le développement d'une exploitation minière de fer avec une capacité de 50
Millions de tonnes/an (80 millions de tonnes/an de minerai à enfournement direct "DSO" et 20 millions

Considérant que le cadre législatif applicable au secteur minier de la Guinée a été amendé suite à
l'adoption d

Considérant que la Société bénéficie, en vertu de l'article 41 de la Convention de 2010, d'une garantie
du maintien des avantages économiques, financiers, fiscaux et douaniers ainsi que de la stabilité

Considérant qu'en application de l'article 52 de la Convention de 2010, l'Etat et la Société ont engagé
des négociations sur les amendements à apporter à la Convention de 2010 et les Parties
reconnaissent que la négociation a été menée avec l'objectif de prendre en compte les ajustements
liés à la foi à l'évolution du marché et à la réalisation du Sous-Projet FeNi, en vue de rétablir l'équilibre
initial prévalant dans la Convention de 2010 entre les Parties.

ensemble d'apporter des modifications à la Convention de base. ©
EN CONSEQUENCE, LES PARTIES CONVIENNENT DE CE QUI SUIT :
ARTICLE 1. DEFINITIONS ET INTERPRETATION
71 Définitions

À moins que le contexte n'en exige une interprétation différentes, les Significations des expressions
telles que reprises dans le point 1 de la Convention sont modifiées et complétées comme suit :
«Administration Minière » désigne le Ministère et les directions dépendant du Ministère, chargés
de la gestion du secteur minier en Guinée ;

«Année Civile » désigne une période de douze mois comprise entre le 1®' janvier et le 31 décembre +
«Article » désigne l'un quelconque des articles du présent Avenant ;

« Avenant No.1 » désigne le présent Avenant à la Convention de 2010 conclu entre les Parties à la
même date que son Annexe, la Convention Consolidée ;

« Bien(s) » désigne individuellement Ou collectivement tous articles, biens ou actifs de toute sorte et de
toute nature, figurant sur la Liste Minière, telle qu'amendée de temps à autre, et indépendamment de la

catégorie dont ils relèvent, ces biens incluront tous carburants, lubrifiants et produits pétroliers sans
restriction ;

« Code Minier de 2011 » désigne (i) la loi L/2011/006/CNT du 9 Septembre 2011 portant Code minier
de la République de Guinée, telle qu'amendée par la loi L/2013/053/CNT du 8 avril 2013 et (il) toute
réglementation prise pour son application y compris, sans restriction, le Décret Financier ;

« Communauté Locale » désigne la ou les Communauté(s) résidant à proximité immédiate d'un site
d'exploitation à l'intérieur du Périmètre Minier et affectée(s) par les Opérations Minières :

« Convention de 2010 » a le sens qui lui est donné dans le Préambule :

«Convention de Concession d'infrastructure » désigne l'ensemble des contrats, conventions et
autres documents qui doivent être Conclus, signés ou émis afin d'accorder à la Société tous les titres,
droits, intérêts et autorisations nécessaires au titre des Concessions d'infrastructure ;

« Date de Signature » désigne la date à laquelle la Convention a été signée par toutes les Parties :

« Décret Financier » désigne le décret n° D/2014/D/013/PRG/SGG relatif à l'application des
dispositions financières du Code Minier de 2011 en date du 17 janvier 2014, tel qu'en vigueur à la Date
d'Entrée en Vigueur :

« Développement » désigne la phase de construction visant à permettre les opérations d'Exploitation : _
les travaux de Développement comprennent notamment la construction et la mise en service 40

Î
> D
! LOS De
infrastructures et installations nécessaires à l'Exploitation y compris les Infrastructures d'Évacuation,
les forages de délimitation, la construction de routes, le décapage du stérile, les infrastructures de
Communication et les installations de production d'énergie, en rapport avec tout Sous Projet ; le
Développement se termine à la Date de la Première Production Commerciale de ce Sous Projet ;

« Droit Applicable » désigne :

(il) les lois, les règlements et les décrets relatifs au droit social, à la santé et sécurité publique et à la
protection de l'environnement, tels qu'en vigueur de temps à autre, et

S les autres lois, règlements, décrets, directives, ordonnances, arrêtés, réquisitions et autres

(ii) tou:
décisions de la République de Guinée ayant force de loi ou à caractère obligatoire, tels qu'en

« Durée de la Convention » désigne la durée de la présente Convention, telle que prévue en son
Article 62 de la Convention 5

« Durée de la Concession » désigne la durée de la Concession Minière se poursuivant actuellement
jusqu'au 23 août 2037, et telle qu'elle peut être renouvelée, étendue ou prorogée de temps à autre :

CEFB 2013» désigne l'étude de faisabilité bancable du 11 Septembre 2013 réalisée par Fluor

Australia (Pty) Ltd en relation avec un projet d'exploitation et de production d'oxyde de fer à haute
teneur:

(CEFF 2012 » désigne l'étude de faisabilité finale publiée par la Société et finalisée en juillet 2012,
portant sur le développement du Projet ;

(Etude de Faisabilité » Signifie, à l'égard de Chaque Sous-Projet ou Travaux d'Extension, une étude
de faisabilité visant à déterminer la faisabilité technique et financière du Sous-Projet ou des Travaux
d'Extension en question et, le cas échéant, les conditions de réalisation de ce Sous-Projet ou de ces
Travaux d'Extension, cette Étude de Faisabilité devant contenir les éléments prévus à l'Article 8 de la
Convention :

( Etude de Faisabilité Positive » Signifie, toute Étude de Faisabilité relative à un Sous-Projet ou
Travaux d'Extension qui conclut à la faisabilité économique, technique et financière du Sous-Projet ou

(Etude de Faisabilité Finale » désigne toute Etude de Faisabilité Positive dans sa forme finale, telle
qu'approuvée par l'Etat conformément à l'Article 4.1.1 :

«Etude de Préfaisabilité » a le Sens qui lui est donné dans le Préambule À
«Euro » désigne la monnaie ayant cours légal dans certains Etats membres de l'Union Européenne

« Exploitation » désigne les opérations et travaux qui sont effectués pour extraire tout Minerai dans le
Périmètre Minier, et comprend notamment sa Préparation, son Traitement, sa Transformation, son
Transport et sa commercialisation ;

(FDL » désigne le Fonds de Développement Local destiné à recevoir et gérer exclusivement la
Contribution au développement de la Communauté Locale, qui doit être versée par la Société

conformément à l'Article 12 du présent Avenant ; À ls :
l Se
CL _

« Ferronickel » ou « FeNi » désigne un produit métallique semi-fini constitué essentiellement de fer
et de nickel et utilisé, entre autres applications, en Sidérurgie pour la fabrication d'aciers
inoxydables :

« Impôt BIC » Signifie l'impôt sur les Sociétés, l'impôt sur les bénéfices industriels et commerciaux ou
tout autre impôt similaire;

-€ Infrastructures d'Evacuation » a le sens donné à ce terme à l'Article 18 ;
« Investisseur » désigne OTN MINING Ltd en vertu de l'Article 8.1 de cet Avenant (INVESTISSEUR)
« Jour Ouvré » désigne un Jour effectivement travaillé en République de Guinée ;

« Liste Minière » désigne la liste minière (aussi dénommée la « liste d'exemptions ») devant être
élaborée par la Société et approuvée par l'État, et contenant la liste des biens dont l'importation ou
l'acquisition est jugée nécessaire aux Opérations Minières ou à un Sous-Projet donné :

« Minerai » ou « Minerai de Fer » désigne tout minerai contenant notamment du fer ainsi que toute
Substance y associée (y compris le nickel) et inclut le minerai de fer sous quelque forme que ce soit, y
Compris d'hématite, de goethite, de magnétite, d'itabirite, de roches détritiques ou de quelque autre
forme, extrait à l'intérieur du Périmètre Minier.

«Ministre » désigne le Ministre en Charge des Mines et de la Géologie de la République de Guinée:
«Ministère » désigne le ministère de la République de Guinée en Charge des mines et de la
géologie :

«Nickel Pig Iron » où « NPI» désigne une fonte nickélifère (cäd un ferronickel de plus faible teneur
en nickel (Ni) que le FeNi), communément désigné « Nickel Pig Iron » ou « NPI» en langue
anglaise :

ion Minière et/ou du Projet, ces opérations et travaux Comprenant notamment les opérations

« Plan de Gestion Environnementale et Sociale » désigne le plan de gestion environnementale et
Sociale tel que contenu dans une Etude de Faisabilité Finale, lequel sera régulièrement mis à jour par
la Société conformément au Droit Applicable et aux Règles de l'Art :

« Préparation » désigne toutes les opérations effectuées sur le Minerai, sur ou à proximité du carreau
de la mine, et destinées à en faciliter le Traitement ou la Commercialisation ; il s'agit essentiellement
d'opérations de Concassage, de broyage, éventuellement de nettoyage, et de tamisage ;

« Projet Fer Intégré » a le sens qui lui est donné au Préambule à

« Procès-Verbal » désigne le Procès-Verbal de négociation signé au mois de Septembre 2016 par le
Ministère des Mines et de la Géologie et les Sociétés Bellzone S.A. et OTN Mining Ltd ;
Projet et à l'exclusion de toute autre activité menée en lien avec les Infrastructures d'Evacuation),

Comprenant la totalité des Impôts payables par la Société ou ses Sociétés Affiliées, tel qu'établi au titre
de la présente Convention ;

«Règles de l'Art » désigne l'ensemble des pratiques et méthodes relatives à l'exercice des activités
minières et annexes dans le cadre d'un projet minier selon un degré de compétence, de diligence, de

- Prudence et de prévoyance qui peut être raisonnablement et normalement attendu d'une société
qualifiée et expérimentée dans ce type de projet ou respectivement pour le type d'activités réalisées,
dans des conditions similaires.

{Sous-Projet » signifie un ou Plusieurs projet(s) minier(s) dont la conception, le développement ou la
mise en œuvre s'inscrit dans le Cadre du développement du Projet dans sa globalité et qui peuvent être .
mis en œuvre de façon séquentielle et/ou €n parallèle, sur présentation d'une Étude de Faisabilité et

«Sous-Projet FeNi ou NPI » réfère à l'un des Sous-Projets consistant en l'exploitation de latérites de
Surface ou de proche surface et la production de Ferronickel (FeNi) ou de Nickel Pig Iron (NP) (fonte
nickélifère) ;

« Sous:traitant Direct » désigne un Sous-traitant directement recruté par la Société et exécutant pour
le compte de celle-ci toute activité se rattachant aux Opérations Minières et/ou aux Infrastructures
d'Evacuation ;

«SYSCOHADA » désigne le Système Comptable adopté par l'OHADA ;
{Taxe minière » a le sens qui lui est donné à l'Art 31.11 de la Convention de base

«Taxe à l’Exportation » désigne la taxe payée lors de l'exportation du minerai telle que décrite à l'Art
13.1 de l'Avenant. La taxe à l'Exportation de l'Avenant se Substitue à la Taxe Minière de la Convention.

«Teneur» désigne la teneur en fer Ou en autre métal du Minerai de Fer, du Minerai Concentré ou du
Minerai de Fer Préparé.

«Transformation » désigne toute opération chimique et/ou métallurgique qui permet la production de
Ferronickel, de fonte brute (ou Pig Iron), de fonte nickélifère (ou Nickel Pig Iron), de fer pré-réduit
(DRI), d'acier ou de tout autre produit semi-fini:

122 Interprétation

Dans le présent Avenant, les références aux Articles, Paragraphes et Annexes sont des références aux
articles, paragraphes et annexe de l’Avenant à moins qu'il n'en soit précisé autrement :

(a) Le singulier comprend le pluriel et le masculin comprend le féminin et vice-versa L

(b) La table des matières ainsi que l'organisation de cet Avenant en titres, articles, alinéas et sous-
alinéas ne servent qu'à en faciliter la lecture et ne doivent en aucune façon affecter son
interprétation :

(c) Toute référence à une loi ou une réglementation inclut tout amendement, modification, ajout, loi
ou réglementation qui la remplace, sous réserve de toute exception prévue dans la définition

du Droit Applicable : (£ Le—
Se
ARTICLE 2. OBJET DE L'AVENANT

En application de l'article 52 de la Convention de base, l'objet de cet Avenant est d'apporter les
modifications à la Convention afin de rétablir l'équilibre initial prévalent au jour de la signature de la
Convention et de définir les conditions juridiques, administratives, financières, douanières et sociales

ARTICLE 3 CONCESSION MINIERE
L'article 5 de la convention de base est supprimé et remplacé par les dispositions suivantes
3.1 La Concession Minière est un titre minier valable et exécutoire.

La Concession Minière a une durée de validité de vingt-cinq (25) ans à compter du 24 août
2012, date du décret octroyant ladite Concession Minière. La Concession Minière sera
renouvelée, une ou plusieurs fois, Chaque fois pour une période de dix (10) ans chacune, dans
les conditions prévues par le Code Minier 1995,

La Concession Minière constitue un droit immobilier, divisible, amodiable et susceptible
d'hypothèque pour garantir des emprunts de fonds destinés à la réalisation des Opérations
Minières.

3.2 La Concession Minière accorde à la Société, dans les limites du périmètre de la Concession
Minière telle qu'indiquée dans la Convention de 2010 et ses annexes, le droit exclusif
d'exploiter le Minerai de Fer, sous toutes ses formes et à tout moment, dans les limites du
Périmètre Minier et pour la Durée de la Concession.

3.3 Nonobstant l'absence de Début des Travaux de Développement du Projet Fer Intégré, la
Concession Minière Fer est maintenue dans les conditions et sous les réserves prévues à
l'article 2 de l'Avenant.

3.4 Par dérogation à toute disposition contraire du Droit Applicable, la Concession Minière ne peut
faire l'objet d'une procédure de retrait qu'en cas de résiliation anticipée de la Convention,
ARTICLE 4 ETUDES DE FAISABILITÉ

Une Etude de Faisabilité Bancable a êté réalisée en 2013 sur le premier Sous-Projet Fer, appelé
«Kalia Projet 1 » (ou KP1).

41 Dépôt d'une Etude de Faisabilité
L'article 7 de la convention de base est complété comme suit :

4.1.1 Toute Etude de Faisabilité est évaluée et instruite par l'Etat de façon diligente et dans un délai
maximal de trente (30) jours à compter de sa date de soumission, L'Etat approuvera l'Etude
de Faisabilité dès lors que les éléments visés dans le Contenu de toute étude de faisabilité

approbation de l'Étude de Faisabilité et celle-ci sera considérée comme l'Étude de Faisabilité

Finale, aux fins de la présente Convention. # k—
DID)

4
4.12 Pour éviter toute ambiguïté, les dispositions de l'Article 4.1.1 ci-dessus s’appliqueront à tout
dossier, incluant toute Etude de Faisabilité déposée par la Société en relation avec tous
Travaux d'Extension

ARTICLE 5 DESCRIPTION ET REALISATION DU PROJET ET DES SOUS-PROJETS
L'article 9 de la Convention de base est Supprimé et remplacé par les dispositions suivantes ë
5.1 DEFINITION DU PROJET

5.1.1 La Société procédera au Développement du Projet en suivant la mise en œuvre, de façon
séquentielle ou en parallèle, de Sous-Projets, tel que prévu à l'article 6 de l'Avenant.

5.1.2 Afin de permettre une certaine flexibilité et réactivité des Parties pour le Développement du
Projet au regard des Circonstances du marché, la Société pourra mettre en œuvre tout
ajustement au(x) Sous-Projet(s) décrits à l'Article 6 ci-dessous.

5.1.3 Les ajustements apportés à tout Sous-Projet feront l'objet d'une notification au Ministre sauf
S'ils modifient Substantiellement tout aspect financier, technique, environnemental ou

d'Evacuation, auquel cas l'approbation préalable du Ministre sera requise et réputée
accordée en cas d'absence de réponse négative ou objections par écrit du Ministre pendant
Soixante (60) Jours.

ARTICLE 6 DEVELOPPEMENT ET INVESTISSEMENT

L'article 10 de la Convention de Base est remplacé comme suit

6.1 Sous-Projet FeNi ou NPI
6.1.1 Etude de Faisabilité du Sous Projet de FeNi ou NPI

La Société s'engage à réaliser, dans le délai prévu au programme détaillé joint en Annexe 9
du présent Avenant, une Etude de Faisabilité, conforme aux dispositions de l'article 4 du
présent Avenant relative au Sous-Projet FeNi ou NPI.

L'Etude de Faisabilité relative au Sous-Projet FeNi ou NPI sera soumise au Ministère des
Mines et de la Géologie pour examen.

6.1.2 Démarrage des travaux de Développement et Date de la Première Production
Commerciale relatifs au Sous-Projet FeNi ou NPI

Dans le cas où l'Etude de Faisabilité relative au Sous-Projet FeNi ou NPI est une Etude de
Faisabilité Positive, la Société s'engage à réaliser () le Début des Travaux de
Développement relatifs au Sous-Projet FeNi ou NPI dans les six (6) mois suivant
l'approbation de l'Etude de Faisabilité par le Ministre du Sous-Projet FeNi ou NPI, et (i) la
première production commerciale relative au Sous-Projet FeNi ou NP| dans un délai de
douze (12) mois suivant l'approbation du Ministre de l'Etude de Faisabilité du Sous-Projet
FeNi ou NP.

La date de première production commerciale relative au Sous-Projet FeNi ou NPI sera
réputée atteinte à la date à laquelle la quantité de FeNi ou de NPI produite aura atteint sur ©)

C
6.1.3

6.14

6.1.5

6.1.6

6.1.7

une période de quatre-vingt-dix (90) Jours un niveau permettant la production de dix mille
(10.000) tonnes de FeNi ou NPI par an.

Engagements de production relatifs au Sous-Projet FeNi ou NPI
Les Parties s'accordent sur le fait que Bellzone Holding SA entreprendra, avant la fin de la
deuxième Î j

(telle que décrite à l'article 6.1.2) une étude relative aux réserves identifiées pour la
production de FeNi ou NPI selon les normes JORC (Join Ore Reserves Committee), en

Si l'étude JORC identifie des réserves JORC permettant d'atteindre une production de FeNi
ou NP| supérieure à quarante mille (40.000) tonnes par an, la Société réalisera une nouvelle
Etude de Faisabilité relative au Sous-Projet de FeNi ou NPI sur la base de cet objectif de

par an dans les vingt-quatre (24) mois suivant l'approbation de cette nouvelle Etude de
Faisabilité.

Actualisation de l'Etude de Faisabilité Bancable de 2013 du Projet Fer

Dans les quatre (4) ans de la Signature de cet Avenant, Bellzone Holdings SA entreprendra
de revoir et de remettre à jour l'EFB 2013, à l'exception de tout critère de bancabilité. Si les
résultats de la mise à jour de cette étude sont positifs, la Société entreprendra de produire
une nouvelle Etude de Faisabilité au Standard bancable pour le Sous-Projet qui y est décrit.

Les Parties s'engagent à respecter les principes de transparence. Dans ce cadre, Bellzone
Holdings SA fournira à l'Etat les informations relatives aux études faites et à venir,
conformément au Droit Applicable et aux dispositions de la Convention.

Autres Sous-Projets

La Société pourra à tout moment soumettre au Ministre Pour revue une Etude de Faisabilité
Positive en vue de procéder au Développement d'un ou plusieurs autres Sous-Projet(s). Les
dispositions de l'article 4.1 S'appliquent à cette Etude de Faisabilité.

En cas d'approbation de l'Etude de Faisabilité Positive par le Ministre, la Société s'engage à
atteindre (i) le Début des Travaux de Développement relatifs au Sous-Projet concerné et (i)
la Date de la Première Production Commerciale relative au Sous-Projet concemé, selon le
taux de production moyen prévu à l'Etude de Faisabilité Finale relative au Sous-Projet
Concemé, dans les délais visés à l'Etude de Faisabilité Finale relative au Sous-Projet
concerné.

Coopération avec des tiers

Sous réserve de l'article 6.1.7 les Parties s'engagent à collaborer et à négocier en toute
bonne foi et à tout moment, avec toute tierce partie (proposée par l'Etat, par la Société ou
l'Investisseur) dont la Participation dans le Développement du Projet Fer Intégré pourrait, de
l'avis des Parties, chacune agissant de manière raisonnable, accélérer la mise en exploitation
du Projet Fer Intégré. Sous réserve de la prise, par cette tierce partie, d'engagements de
confidentialité jugés suffisants par la Partie concernée, Chaque Partie aëcepte de partager
avec cette partie les informations et données utiles à l'avancement des discussions et à sa
prise de décision, tout en préservant les intérêts légitimes des Parties.

Chaque Partie Pourra mener librement toute enquête sur la réputation, les capacités et le
caractère sérieux de toute tierce partie proposée par une autre Partie et ne sera tenue de

£g

Ses G
de
respecter les obligations visées par le paragraphe qui précède que si les standards sont
respectés de façon satisfaisante.

ARTICLE 7  RESPECT DES DELAIS
La Société est tenue de respecter les délais visés à l'Article 6.1.1 de l’Avenant.

74 Dans le cas où, malgré des efforts légitimes, il apparaît que ce délai ne peut être tenu, la Société
POurra, sous réserve d'un avis écrit adressé à l'Etat dans les trois (3) mois précédant l'expiration
du délai concerné, obtenir un délai de grâce de six (6) mois à l'égard de l'obligation visée à
l'article 6.1.1.

7.2 Dans le cas où, à l'expiration du ‘délai de grâce prévu au paragraphe qui précède, il apparaît que
la Société n'a pas réalisé ses obligations dans les délais prévus à l'Article 6,1,1 ci-dessus, la
Société sera passible d'une amende de retard de deux cent mille dollars (200.000 USD) par
mois pour les trois (3) premiers mois de retard. Cette pénalité sera augmentée de dix pour cent
(10%) par mois, au regard du mois précédent, et ce, à compter du quatrième (4°) mois de retard,
Pendant une période maximale d'un (1) an de retard

7.3 Passé le délai d'un (1) an de retard visé par l'Article 7.2, les dispositions de l'Article (concernant
la Résiliation) de la Convention Pourraient trouver application en ce qui concerne le non-respect

par la Société de ses obligations découlant des Articles traitant du délai de réalisation de l'Etude
de faisabilité du Sous-Projet FeNi ou NPI

74 Dans le cas où l'Etude de Faisabilité relative au Sous-Projet FeNi ou NP réalisée dans le cadre

aucune conséquence néfaste sur la Concession Minière, un quelconque autre titre détenu par la
Société ou la présente Convention du fait de ce qui précède.

ARTICLE 8 INVESTISSEUR ET INVESTISSEMENTS
8.1 Investisseur

La Convention de 2010 a été conclue entre l'Etat, la Société Bellzone Mining Ple et la société
Bellzone Holding SA :

Depuis l'octroi de la Concession Minière, la structure de l'actionnariat et le contrôle de la Société
ont été modifiés, l'investisseur (OTN Mining Ltd) étant devenu titulaire de cent pour cent (100%)
des actions et des droits de vote dans la Société. L'actionnariat de la Société est, à la date de la
Signature de l'Avenant, tel qu'indiqué en Annexe 1.

L'Investisseur (OTN Mining Ltd) assume, en lieu et place de Bellzone Mining Plc, et à son entière
décharge, conjointement et solidairement avec la Société Bellzone Holding SA, les obligations
financières de celle-ci découlant de la Convention de 2010 et du présent Avenant.

8.2 Investissements

La Société est responsable et doit user de ses meilleurs efforts pour solliciter et obtenir les fonds
nécessaires au Développement de chacun des Sous-Projets, en ce Compris les investissements pour
la mine et ses installations, les_ installations industrielles, le cas échéant, ainsi que pour <?

es
, F
Infrastructures d'Evacuation, conformément au plan de financement figurant dans l'Etude de
Faisabilité Finale du Sous-Projet concerné,

ARTICLE9 CONDUITE DES OPÉRATIONS MINIÈRES
9.1 Obligations générales

9.2

9.2.1

La Société conduit ses Opérations Minières dans le respect du Droit Applicable, selon les Règles
de l'Art et de manière à assurer une exploitation rationnelle des ressources minérales nationales.
La Société poursuit ses opérations d'Exploitation avec diligence. Elle maintient en bon état de
fonctionnement et remplace, le cas échéant, les équipements et autres biens utilisés dans le

Operations Minières.

Le système de pesée est entretenu et au besoin réparé ou remplacé par la Société. Il est
doté des redondances appropriées pour éviter toute interruption de la prise de mesure. Toute
défaillance ou tout problème avec l'appareil ou la méthode de mesure du Minerai doit être

9.2.2 La Société est tenue de faire vérifier l'exactitude du système de pesée et les méthodes

utilisées quatre (4) fois par an. Cette vérification est effectuée par une société d'étalonnage et

Son rapport de vérification à l'Etat. Les recommandations contenues dans le rapport de
vérification et non-contestées de bonne foi par la Société dans les trente (30) jours seront
effectuées ou mises en application par la Société dans les meilleurs délais.

9.2.3 L'Administration Minière est également en droit de procéder, directement ou par

terme de celles-ci, le Système de pesée présente des anomalies causant des erreurs de
pesée dépassant cinq pour cent (5%), à la demande de l'Etat et aux frais’ de la Société, une
vérification de suivi peut être effectuée pour s'assurer que ladite anomalie a été dûment
corrigée. L'Administration Minière a un droit d'accès au système de pesée et aux
enregistrements des mesures, mais doit l'exercer de manière à éviter toute entrave ou effet
négatif sur le déroulement des Opérations ete
9.24 La Société ne doit €n aucune façon altérer ou modifier la méthode de pesée qu'elle emploie
Ou changer les appareils, équipements ou autres installations majeures utilisées à cet effet
sans l'approbation écrite préalable de l'Administration Minière.

9.2.5 En cas de défaillance du Système de pesée, les Parties se rapprochent pour faire une
estimation aussi réaliste que possible des quantités non comptabilisées ou sur-
Comptabilisées. Pour ce faire, les Parties prennent en compte, notamment, les registres de
production de la mine et les niveaux de production enregistrés au cours de périodes
comparables. Les paiements à l'Etat sont ajustés en conséquence.

ARTICLE 10 HYGIÈNE ET SÉCURITÉ AU TRAVAIL

10.1 La Société s'engage à exercer ses activités et à requérir que ses Sous-traitants Directs
exercent leurs activités, conformément aux normes d'hygiène et de sécurité établies et rendues
publiques par le Ministère en collaboration avec les Ministères en charge de la santé publique,
du travail, de la sécurité Sociale et de l'environnement.

10.2 En particulier, la Société s'engage à ne pas employer, et à requérir que ses Sous-traitants
Directs n'emploient pas, de Personnes de moins de dix-huit (1 8) ans dans le cadre du Projet.

10.3 Afin d'assurer les conditions optimales d'hygiène et de sécurité des travailleurs, dans les cas
où les normes visées par l'Article 10.1 sont inférieures à celles applicables aux actionnaires dé

en Guinée et applicables aux Opérations Minières.

10.4 La réglementation interne de la Société en matière de sécurité et d'hygiène est soumise à
l'approbation préalable de l'Administration concernée via le Ministère des Mines et de la
Géologie après avis favorable du Comité d'Evaluation des Impacts Sanitaires et
Environnementaux (CE.LS.Æ). Cette approbation ne pourra pas être refusée
déraisonnablement. L'Administration y apportera une réponse dûment justifiée dans un délai
de trente (30) Jours à compter du dépôt du dossier par la Société. L'absence de réponse écrite
à l'intérieur dudit délai de trente (30) Jours sera considérée comme une approbation de la
réglementation interne de la Société. Une fois approuvée, cette règlementation interne est
affichée dans les lieux les plus visibles et où les travailleurs de la mine peuvent en prendre
Connaissance.

10.5 La Société Partager sa règlementation interne avec ses Sous-traitants Directs et requerra que
ces derniers la respectent.

10.6 La Société mettra en place un système de protection des travailleurs contre les maladies
e:

travailleurs par lesdits services, le ministère compétent formule des recommandations à la
Société en matière de santé du travail, cette dernière S'efforcera d'en tenir compte et, dans la, &

He D
12: d
mesure praticable, de les mettre en œuvre afin de soutenir l'État dans le cadre de son plan
d'ajustement sanitaire

10.7 La Société pourra souscrire une police d'assurance adéquate pour couvrir la prise en charge
des traitements des maladies professionnelles et des accidents du travail de ses employés.

10.8 Les Parties reconnaissent que, dans tous les cas spécifiquement visés dans la Convention où
la Société requiert de ses Sous-traitants qu'ils respectent certaines obligations similaires à
celles mises à sa charge, la responsabilité de la Société sera strictement limitée à formuler une

ARTICLE 11 PARTICIPATION DE L'ETAT AU CAPITAL DE LA SOCIETE
L'article 17 de la convention de base est supprimé et remplacé par les dispositions suivantes
11.1 Participation gratuite de l'Etat au capital de la Société

a) Les Parties ont convenu d'accorder à l'Etat une participation non contributive de cinq pour
cent (5%) du capital de Bellzone Holdings SA à compter de la Date de la Première
Production Commerciale du Sous-Projet de FeNi ou NPI.

b) Cette participation non contributive de l'Etat sera portée à sept virgule cinq pour cent 7,5%
sept (07) ans après la Date de la Première Production Commerciale du Sous-Projet de FeNi
ou NPI.

d) A l'égard de chacune des octrois OU augmentations de capital visées par les paragraphes
(e), (b) ou (c) ci-dessus, la Société et l'Investisseur s'engagent à ce que la documentation
Sociale nécessaire soit complétée dans les quatre-vingt-dix (90) Jours de la date à laquelle
cet octroi ou cette augmentation doit intervenir.

La participation de l'Etat dans le capital de la Société décrite aux paragraphes (a), (b) et (c) est

une participation non contributive et non Sujette à dilution en cas d'augmentation de capital,

Si l'Etat décide ultérieurement de revendre ses actions, l'Investisseur a un droit de

préemption, conformément aux Statuts juridiques de BELLZONE HOLDINGS S.A
11.2 Participation Supplémentaire de l'Etat au capital de la Société

L'Etat renonce à son droit d'acquérir une participation Supplémentaire dans la Société au titre
de l'article 150-1 du Code Minier de 2011. Cette renonciation ne limite pas le droit de l'Etat de
se porter acquéreur par la suite d'une participation supplémentaire dans le capital de la
Société, si un accord à cet effet est Parvenu entre l'Etat et les actionnaires de la Société.

ARTICLE 12 : CONVENTION DE DEVELOPPEMENT DES COLLECTIVITES LOCALES
L'article 27 de la Convention de Base est complété comme suit

En vue de promouvoir le développement économique et social de la Communauté Locale, la Société
négociera, dans les douze (12) mois à compter de la date d'approbation par le Ministre de l'Etude de
Faisabilité Positive relative au premier Sous-Projet développé au titre de la Convention, une convention. e

jo
13.
de développement avec la Communauté Locale. La Convention de développement local est négociée
entre la Société et les représentants officiels de la Communauté Locale.

12.1 Objet de la convention de développement local

La convention de développement local doit comprendre, entre autres, des dispositions relatives
à la formation des populations composant la Communauté Locale, les mesures à prendre pour
la protection de l'environnement et la santé des populations composant la Communauté
Locale, les processus pour l'identification et le développement de projets à vocation sociale et

La mise en œuvre des projets visés par la convention de développement local sera prise en
Charge par la Communauté Locale et, à moins d'avoir expressément et par écrit pris en charge
la mise en œuvre d'un projet spécifique, la Société n'assumera aucune responsabilité pour
cette mise en œuvre ni pour tout défaut, dommage ou perte qui pourrait s'ensuivre.

Les obligations financières de la Société au titre de la convention de développement local
seront limitées à sa contribution au FDL, tel que visée à l'Article 12.3 du présent Avenant.
12.2 Approbation de la Convention de développement local

La convention de développement local dûment Signée et approuvée par les représentants de la
Société et de la Communauté Locale doit être soumise au Ministre des Mines et de la Géologie
et au Ministre en charge de l'Administration du territoire pour approbation.

Les ministres susvisés seront tenus d'approuver ladite convention dans les quarante-cinq (45)
Jours suivant sa réception à leur secrétariat.

A défaut de refus ou Commentaires transmis par écrit aux représentants de la Société et de la
Communauté Locale dans ledit délai de quarante-cinq (45) Jours, la convention de
développement local est considérée comme approuvée.

12.3 Constitution du Fonds de Développement Local

Les Parties conviennent qu'un FDL sera constitué Pour recueillir et gérer exclusivement les
fonds provenant de la contribution par la Société au titre de l'Article 130 du Code Minier 2011.

conforme au Droit qui permettra aux parties de s'assurer que la gestion sera efficace et
. transparente.
Le FDL sera doté d'une règlementation qui permettra de mettre en œuvre une gestion

transparente et efficace des Contributions qui y seront faites et des règles de gouvemance
Selon les standards les plus élevés. e)
LE : &, D

4
REGIME FISCAL ET DOUANIER

ARTICLE 13 REGIME FISCAL APPLICABLE AU PROJET

Les articles 29 à 31 de la Convention de Base sont amendés ou complétés comme suit par cet
Article 13,

13.1 Principe

(a) Jusqu'à la Date d'Entrée en Vigueur, le régime fiscal et douanier applicable à la
Société consiste exclusivement en celui prévu aux articles 29 à 40 de la Convention de 2010.

(b) À compter de la Date d'Entrée en Vigueur et pendant toute la Durée de la

Les Parties conviennent que les Impôts compris au Régime Fiscal et Douanier consistent
exclusivement et uniquement, pour ce qui concerne les Opérations Minières en ce qui suit, à
l'exclusion de tout autre Impôt ou droit de douane :

(i) Droits fixes d'octroi et de renouvellement des permis :

(ii) Redevances superficiaires ;

(iii) Taxe à l'exportation :

iv) Impôt Minimum Forfaitaire (IMF) et Impôt sur les Bénéfices Industriels et
Commerciaux (BIC);

v) Impôt sur le Revenu des Valeurs Mobilières (IRVM) ;

vi) Impôts et taxes sur les salaires ;

ii) Retenue à la source sur les revenus non salariaux ;

iii) Part patronale des cotisations de sécurité sociale :

(ix) Taxe unique sur les véhicules à l'exception des véhicules et engins de chantier
et taxes sur les produits pétroliers.

c) En outre, la Société sera tenue de payer la contribution au Fonds de
Développement Local (FDL) et la contribution à la formation professionnelle telles que
prévues aux Articles 15 et 16 du présent Avenant.

d) Les Parties conviennent que le bénéfice du Régime Fiscal et Douanier ainsi que de
la clause de stabilité prévue aux présentes s'étend Uniquement aux Opérations Minières.
Si la Société exerçait une activité qui ne serait pas en lien avec ce qui précède, elle serait
réputée avoir une personnalité distincte au titre de cette activité qui devrait faire l'objet
d'une comptabilité et d'une fiscalité distinctes.
(e) Sous réserve des dispositions du présent Avenant et particulièrement de la garantie
-_ de stabilité fiscale découlant de l'Article 40 la Convention de Base, les différents Impôts
auxquels sont soumis la Société et le Projet au titre de la Convention sont déclarés, es

de ©?
: $
liquidés et recouvrés conformément au Droit Applicable et, plus particulièrement, le Code
Général des Impôts.

13.2 Droits fixes d'octroi et de renouvellement des permis

L'État reconnait avoir reçu de la Société la totalité des droits fixes dus au titre de l'octroi de la
Concession Minière. La Société demeure soumise au paiement des droits fixes applicables

13.3 Redevances Superficiaires
La Société est soumise au paiement d'une redevance Superficiaire annuelle, proportionnelle
à la superficie du Périmètre Minier.

13.4 Taxe à l'exportation

L'Article 13,4 annule et remplace l'Article 31.11 de la Convention de Base

13.41 La Société est soumise au paiement d'une taxe à l'exportation sur les quantités de Minerai

exportées hors de la République de Guinée. Le taux de cette taxe à l'exportation varie selon
le Minerai, tel qu'il suit :

Pour le Minerai de Fer brut qui est exporté, le taux de la taxe est de Sept pour cent (7%) de la
valeur FOB ;

Pour le Minerai Concentré qui est exporté, le taux de la taxe est de trois virgule cinq pour
cent (3.5%) de la valeur FOB :

Pour le nickel contenu dans le NPI (ou le FeNi) exportés, le taux de la taxe est de deux pour
cent (2%) de la valeur FOB.

13.4.3 La taxe à l'exportation est payée au Trésor Public guinéen qui délivrera une quittance selon
les modalités suivantes :

a) au moment de l'exportation du Minerai (aux fins de cet Article 1343, la Date
d'Exportation), la Société transmettra à la douane, une déclaration d'exportation de
Minerai, comportant les éléments contenus à l'alinéa 7 de l'article 5 du Décret Financier :

b) la taxe à l'exportation portant sur une expédition donnée sera payable sur une période de
douze (12) mois suivant la Date d'Exportation et par trois (3) versements égaux
intervenant le quatrième (ième), huitième (8ème) et douzième (12ème) mois suivant la Date
d'Exportation :

c) la taxe à l'exportation Constitue une charge d'exploitation et, par conséquent, est
déductible de la base imposable.

13.5 Impôt minimum forfaitaire

13.5.1 La Société sera exemptée d'impôt Minimum Forfaitaire relativement à un Sous-Projet à
compter de la Date d'Entrée en Vigueur et jusqu'au 31 décembre de la huitième Année Civile
Complète qui suivra la Date de la Première Production Commerciale du Sous-Projet Concerné, Ô

ls >e) =
16. À
(Sous-Projet FeNi ou NPI ou tout autre Sous-Projet) développé au titre de la présente
Convention.

13.5.2 Par la suite, la Société s'acquitter de l'impôt Minimum Forfaitaire au taux et selon les règles
de calcul en vigueur à la Date d'Entrée en Vigueur.

13.6 Impôt BIC
L'Article 13.6 annule et remplace l'Article 31.1 de la Convention de Base

13.6.1 La Société sera exemptée de l'Impôt BIC relativement à un Sous-Projet à compter de la Date
d'Entrée en Vigueur jusqu'au 31 décembre de la huitième Année Civile complète qui suivra la
Date de la Première Production Commerciale du Sous-Projet concerné (Sous-Projet FeNi ou
NPI ou tout autre Sous-Projet) développé au titre de la présente Convention, A l'expiration de
cette période, la Société s'acquittera de l'impôt BIC au taux unique de trente pour cent (30%).

13.6.2 Sous réserve des paragraphes qui suivent, l'assiette de l'Impôt BIC est constituée du bénéfice
imposable déterminé selon les règles du CGI, tel qu'en Vigueur à la Date d'Entrée en Vigueur,
Sous réserve toutefois des dispositions de la Convention lesquelles, en cas de conflit, auront
préséance.

13.6.3 Sont notamment déductibles du revenu imposable, en plus des charges spécifiquement
visées par les articles 177 et 178 du Code Minier de 2011, les dépenses en capital (CAPEX)
notamment pour la construction des Infrastructures d'Evacuation, tous Coûts Opératoires, les
coûts socio-économiques de développement ainsi que le montant total des intérêts et autres
rémunérations et frais dus par la Société au titre des prêts et avances souscrits incluant les
intérêts générés par les comptes courants d'actionnaires,

13.6.4 Les pertes et les déficits ordinaires peuvent être reportés sur une période de 5 ans et seront
déduits de tous revenus imposables au cours des exercices financiers à venir.

13.6.5 Les amortissements réputés différés en période déficitaire, incluant les amortissements
pratiqués durant la période d'exonération visée à l'Article 13.6.1, et notamment les
amortissements des frais de premier établissement, peuvent être cumulés et reportés sans
limitation de durée et seront déduits du revenu imposable, ou viendront réduire celui-ci, au
Cours des exercices financiers à venir.

13.6.6 La société procèdera au prélèvement de 15% sur tous les achats de biens et services
facturés par ses fournisseurs locaux (personnes physiques ou morales) non immatriculées à
la TVA, conformément au Code Général des Impôts.

13.7 Impôt sur les dividendes (IRVM)

Tout produit distribué aux actionnaires de la Société (incluant, sans limitation, tantièmes,
dividendes et jetons de présences) est soumis à un impôt sur les dividendes (IRVM) fixé au
taux de dix pour cent (10%) pour les actionnaires résidents guinéens et au taux de zéro pour
cent (0%) en ce qui conceme les actionnaires non-résidents fiscalement en République de
Guinée.

13.8 Impôts, taxes et cotisations assis sur les salaires

La Société est redevable des impôts, taxes et cotisations suivants à raison des salaires versés
au personnel de la Société :

(8) Retenue à la source sur les traitements et salaires payés aux employés guinéens,
conformément au droit commun, @

?C)
(b) L'Article 13.8 (b} annule et remplace l'Article 30.6 (b) de la Convention de Base
Retenue à la source libératoire de dix pour cent (10%) sur les traitements et salaires
versés par la Société à son personnel expatrié en République de Guinée et hors de
celle-ci. Aux fins des présentes, un employé est considéré expatrié s'il résidait à
l'extérieur de la Guinée avant d'être employé par la Société et qu'il est tenu d'être
présent en République de Guinée plus de cent quatre-vingt-trois (183) Jours au cours
d'une Année Civile.

(c) La part de'cotisations de la sécurité sociale à la Charge de la Société au titre de tout
employé guinéen, l'assiette de ces cotisations ne devant en aucun cas être supérieure à
celle applicable à la retenue à la source sur les traitements et salaires.

Par ailleurs, les Parties Conviennent qu'aux fins du calcul de la retenue à la source visée
par les paragraphes (a) et (b) ci-dessus, sont exclues de l'assiette de la retenue à la
Source sur les traitements et salaires les contributions à toute pension, fonds de retraite
Ou retraite complémentaire, paiements de la sécurité sociale, tout bénéfice et dépenses
médicaux et autres avantages similaires.

13.9.2 A l'expiration de cette période, la Société sera assujettie à la taxe unique sur les véhicules au
taux en vigueur, sauf en ce qui conceme les véhicules et les engins de chantier. Les
véhicules de tourisme ne sont pas considérés comme des véhicules de chantier.

13.10 Retenues à la source sur les revenus non-salariaux

13.10.1 Sous réserve de l'Article 13.10.2, et sous réserve également des dispositions éventuelles de
tout traité fiscal visant notamment l'élimination de la double imposition, conclu entre l'État et

13.102 Par ailleurs, une retenue à la source de 10% sera faite sur les prestations de service
réalisées par des entreprises non domiciliées en Guinée. Cette retenue sera effectuée par la
Société au moment du paiement de la facture auprès des fournisseurs concernés et reversée
en même temps que les autres impôts à déclaration mensuelle.

13.103 Par exception aux dispositions ci-dessus aucune retenue ne sera applicable ni exercée:

a) sur les rémunérations payables à toute Société Affiliée de la Société ou de l'Investisseur
au titre de tout service (y compris des services techniques ou administratifs) rendus par
une telle Société Affliée en rapport avec les Opérations Minières et le Projet (y compris
tout Sous-Projet) y Compris, mais sans restriction, tout service dans l'élaboration d'une
Étude de Faisabilité ;

b) sur les intérêts payés par la Société relatifs aux Prêts souscrits dans les conditions de «
marché auprès de banques ou établissements financiers ou prêts d'actionnaires pour pa
‘E

de

18 7
financer les investissements liés aux Opérations Minières etou aux Infrastructures
d'Evacuation.

13.11 Retenue à la Source sur les loyers

La Société est tenue de procéder à une retenue sur les loyers payables à des personnes
physiques au titre de la location d'un bien immobilier au taux de 10% de la valeur locative
annuelle des bâtiments

13.12 Provision Pour la reconstitution des gisements : t
L'Article 13.12 annule et remplace l'Article 31.6 (a) de la Convention de Base

montant maximum de dix pour cent (10%) du bénéfice imposable (calculé en tenant compte

des règles établies à l'Article 13.6), en application des dispositions de l'article 178-1 du Code
Minier de 2011.

13.13 Taxe sur la Valeur Ajoutée (TVA)

a) La Société, ses Sociétés Affliées et ses Sous-traitants Directs bénéficieront, pendant
toute la Durée de la Convention, d'une exonération en matière de TVA sur :

() tous les achats locaux ainsi que les importations d'équipements, matériels,
machines, machineries, usines, _ installations, véhicules, matières premières et

(i) l'obtention ou la location de tous services liés aux Opérations Minières quelle que soit
la nationalité ou le lieu de résidence du fournisseur ou du prestataire de service.

b) Ces exonérations s'appliquent de plein droit nonobstant les dispositions de l'article 19 de
la Loi de Finances de 2006 qui ramènent les Sociétés minières dans le champ
d'application de la TVA.

c) L'État s'engage à ce que dans l'hypothèse où, nonobstant cette exonération de la TVA,
la Société, ses Sociétés Affillées ou ses Sous-traitants Directs viendraient à Supporter

e) La société procèdera à la retenue à la source de 50% de la TVA facturée par ses à
fournisseurs de biens et services. Cette retenue sera effectuée par la Société au &
moment du paiement de la facture auprès des fournisseurs concernés et reversée en
même temps que les autres impôts à déclaration mensuelle.

13.14 Exemptions et exclusions

Sans préjudice aux dispositions de l'Article 13.1 ci-dessus, la Société est expressément exemptée
du paiement des montants suivants pendant toute la Durée de la Convention :

13.14.1
13.142
13.143

13.14.4

la contribution des patentes È

4

toutes taxes où retenues non visées par la présente convention:
toute taxe d'extraction en rapport avec tout Minerai extrait ou produit à partir du Périmètre
Minier ;

droits d'enregistrement et de timbre frappant les actes relatifs, à la transformation de
Société et aux augmentations de capital nécessaires à la réalisation du Projet ;

13.14.5 exonération de la contribution à la formation professionnelle au taux de un virgule cinq

pour cent (1,5%) de la masse salariale à condition que les dépenses de formation
directement supportées et comptabilisées par l'Investisseur dépassent le montant de cette
taxe ou que l'Investisseur dispose de son propre centre de formation,

ARTICLE 14 TRANSFERT ET CHANGEMENT DE CONTROLE
14.1 Opérations nécessitant un accord ministériel
(a) ll est convenu que seul le transfert ou la cession par la Société, de la Concession

Minière ou ses droits découlant de la Convention de Base et/ou de son Avenant, à
l'exclusion de toute autre opération, seront soumis à l'approbation du Ministre.

(b) Au moins Quarante-cinq (45) Jours avant la date anticipée de la conclusion de l'une

(d)

(e)

quelconque des transactions décrites au paragraphe (a) ci-dessus ou, dans le cas d'une
transaction conclue sous condition Suspensive, au moins quarante-cinq (45) Jours avant
la date butoir pour la satisfaction de celle-ci, la Société devra déposer auprès du Ministre

L'Etat s'engage à ce que cette demande Soit traitée de façon diligente et également que
le consentement du Ministre soit accordé dans la mesure où les conditions énumérées à

les quarante-cinq (45) Jours suivant le dépôt de la demande visée au paragraphe (b) ci-
dessus, la demande sera considérée comme étant approuvée et la Société sera
autorisée à procéder à la transaction décrite Sans son avis.

Les dispositions visées ci-dessus ne s’appliqueront à aucune transaction ou opération
entre la Société et l'une quelconque de ses Sociétés Affiiées, ni à toute opération
découlant de la réalisation d'une sûreté donné en garantie d'un financement de projet.
Le Ministre devra être tenu informé et ces transactions ou opérations devront être
conformes au Droit Applicable.

L'actionnariat de la Société à la Date de Signature est joint en Annexe 1 du présent
Avenant. L

14.2 Prérequis aux fins de validation ou d'approbation

La validation ou l'approbation des autorités prévues à l'Article 14.1 (a) ci-dessus sont

Subordonnées aux conditions suivantes a &@
D re
(a) la Société est en règle de toute obligation matérielle découlant de la présente
Convention, de la Concession Minière et plus généralement du Droit Applicable :

(b) le bénéficiaire de l'opération considérée possède des capacités techniques et garanties
financières suffisantes pour exécuter ses obligations au titre de la présente Convention,
de la Concession Minière et plus généralement du Droit Applicable ;

(c) le bénéficiaire de l'opération considérée est en conformité avec les exigences de l'article
15 du Code Minier de 2011; et

(d) la Société est à jour du paiement de tout Impôt.

ARTICLE 15 CONTRIBUTION AU FONDS DE DÉVELOPPEMENT LOCAL
L'article 46 de la Convention de Base est modifié comme suit

La Société est tenue de contribuer au FDL annuellement à compter de la Date de la Première
Production Commerciale du premier Sous-Projet développé au titre de cette Convention (ci-après
« Date Anniversaire »).

Le montant de cette contribution sera calculé de la manière suivante :

(a) tant et aussi longtemps que la Date de la Première Production Commerciale relative au Projet
Fer Intégré n'est pas intervenue, la Contribution annuelle est égale à un demi-pourcent (0,5%) du
Chiffre d'affaires de la Société jusqu'à la 8ème Date Anniversaire qui suit la Date de la Première

(b)_ une fois la Date de la Première Production Commerciale relative au Projet Fer Intégré intervenue
et jusqu'à la fin de la Cinquième année calendaire complète qui suit cette date, la contribution
annuelle sera égale au montant le plus élevé entre (i) deux millions (2.000.000 $) et (ii) le
montant qui avait été payable au titre du paragraphe (a) ci-dessus : et

À compter du début de la 6ème année calendaire qui suit la Date de la Première Production
Commerciale relative au Projet Fer Intégré, la contribution annuelle est calculée selon le
paragraphe (a) ci-dessus.

(©)

Cette contribution servira exclusivement à mettre en œuvre les projets visés par la convention de
développement local ou identifiés au titre de celle-ci et les contributions payables conformément au
présent Article 15 seront déductibles du revenu imposable.

Transparence

Les principes de transparence et de consultation seront appliqués à la gestion du FDL ainsi qu'à la
convention de développement local, laquelle est publiée et rendue accessible à la population
concernée.

ARTICLE 16 … Formation du personnel

(a) Conformément à l'article 109 du Code Minier de 2011, mais sous réserve des dispositions qui
suivent, la Société devra établir et Soumettre et demander à ses Sous-Traitants (mais sans
assumer une quelconque responsabilité en cas de défaut de leur part) d'établir et de Soumettre à
l'approbation de l'ONFPP un plan de formation et de perfectionnement qui favorise autant que

respecter ses obligations au titre des quotas minimums d'employés et de cadres guinéens et la
participation d'employés ou d'étudiant guinéens à des cours ou à de Stages organisés en RE
Le

ele
ou à l'étranger, dans chacun des Cas, à la discrétion de la Société. Ce plan sera soumis sur une
base annuelle: le plan se rapportant à une Année Civile donnée devant être soumis dans les
trois (3) mois précédant le début de l'Année Civile concemée, En l'absence de réaction écrite de
la part de l'ONFPP à l'intérieur d'un délai de quarante-cinq (45) Jours à compter de la
Soumission du plan, celui-ci sera considéré comme approuvé d'office.

(b) Dans le cadre de ses politiques de ressources humaines, la Société pourra également établir un
plan inteme de carie

(c) La Société bénéficie d'un moratoire complet quant à l'application des dispositions qui
précèdent jusqu'à l'approbation, par l'État, de l'Etude de Faisabilité relative au premier
Sous-Projet devant être développé au titre de la présente Convention. Par la suite, à

L'application des articles 108 et de l'article 109 du Code Minier de 2011 à la Convention
Sera limitée aux dispositions Spécifiquement prévues par le présent Article 16.

ARTICLE 17 DROIT D'ACCES AUX INFRASTRUCTURES PUBLIQUES EXISTANTES
L'article 24 de la Convention de Base est complété comme suit

17.1 L'Etat s'engage à ce que la Société ait accès et puisse utiliser les infrastructures publiques ou
à vocation publique telles que les routes, ponts, terrains d'aviation, installations portuaires et
ferroviaires, installations connexes de transport, installations d'eau, d'électricité ou de
télécommunications ou autres, À cet égard, il est convenu que la Société sera uniquement
tenue de payer des redevances d'un montant égal à celles payées par les usagers
professionnels ou les sociétés ayant une activité identique à celle de [a Société, à l'exclusion
de tous autres frais ou coûts.

17.2 Le droit d'accès et d'utilisation de la Société doit être exercé dans des conditions compatibles

17.3 En particulier, la Société se verra octroyer un droit d'accès prioritaire à la piste d'atterrissage
Située à Faranah et aura le droit, à tout moment au cours de la Durée de la Convention, de
Proposer un plan pour rénover, réhabiliter, renforcer etlou améliorer ladite piste d'atterrissage.

| 17.4 L'Etat garantit que l'autorité compétente évaluera diligemment le plan de la Société et que des
réunions avec les représentants de la Société seront organisées au plus tard dans les trente
(80) Jours Ouvrés suivant la date de dépôt.

L'Etat et la Société mêneront des négociations de bonne foi sur les conditions et modalités
applicables à ladite rénovation, réhabilitation, renforcement et/ou amélioration, y compris ©
}

22. FA
Soutien requis de l'Etat, et tous droits de priorité supplémentaires devant être octroyés à la
Société pour l'utilisation de la piste d'atterrissage.

Entre autres, la société aura le droit de facturer des frais raisonnables aux utilisateurs futurs de
la piste d'atterrissage.

La Société ne sera soumise à aucune redevance à l'Etat jusqu'à 5 ans après l'amortissement
des frais engendrés pour chaque réhabilitation de la piste d'atterrissage.

Les Parties useront de leurs meilleurs efforts pour s'assurer que tous accords et contrats
portant sur ce qui précède soient Signés dès que possible et au plus tard dans les cent
cinquante (150) Jours suivant la date du dépôt du plan auprès des autorités compétentes et
l'Etat obtiendra par la suite que toutes Autorisations requises par la Société pour procéder à la
rénovation, réhabilitation, extension etou amélioration prévue soient émises dans les meilleurs
délais.

ARTICLE 18 INFRASTRUCTURES D'EVACUATION
L'article 18 de la Convention de Base est complété comme suit

18.1 L'EFB 2013, telle qu'éventuellement mise à jour et Chaque Etude de Faisabilité Finale relative
à un Sous-Projet identifiera :

(a) les infrastructures requises dans le cadre du Sous-Projet concerné pour le transport du
Minerai du point d'extraction jusqu'au lieu d'exportation et de Chargement sur les navires
(les «Infrastructures d'Evacuation du SP Concerné» et, ensemble avec les
Infrastructures d'Evacuation du SP Concemé relatives aux autres Sous-Projets, les
«Infrastructures d'Evacuation »)et

(b) les terrains nécessaires à la mise en place, l'exploitation et la maintenance des
Infrastructures d'Evacuation du SP Concené en dehors du Périmètre Minier (les
« Terrains Annexes du SP Concerné» et, ensemble avec les Terrains Annexes du SP
Concemé relatifs aux autres Sous-Projets, les « Terrains Annexes »).

18.2 L'Etat garantit à la Société le droit et l'obtention de toutes les Autorisations nécessaires pour la
réalisation, l'opération, l'utilisation et la maintenance des Infrastructures d'Évacuation, telles
que requises pour chaque Sous-Projet, notamment de la manière prévue à la présente
Convention.

18.3 Pour la réalisation des Infrastructures d'Evacuation, l'Etat accordera notamment à la
Société plusieurs concessions d'infrastructure qui, à moins d'accord à l'effet contraire entre les
Parties, seraient sous la forme d'un contrat Build, Operate and Transfer (BOT) (les
« Concessions d'infrastructure »).

18.4 Les Parties reconnaissent que les Concessions d'infrastructure pourraient être octroyées de

correspondant.

18.5 Les Parties S'engagent à entreprendre dans les meilleurs délais à la demande de la Société, la
négociation des Conventions de Concession d'infrastructure portant sur les Infrastructures
d'Evacuation du SP Concerné que la Société a l'intention de développer, et à mener ces
discussions et négociations avec diligence, de bonne foi et en agissant de façon raisonnable,
avec l'objectif que lesdites Conventions de Concession d'infrastructure soient signées a, €

ee
23. Li LL -<4
ratifées, au plus tard dans les cent vingt (120) Jours suivant une demande ainsi formulée par
la Société.

18.6 Chaque Convention de Concession d'infrastructure contiendra notamment les dispositions
Suivantes :

(a) La Société sera responsable du financement des Infrastructures d'Évacuation du SP
Concemé, réalisera les études et la construction et assurera la gestion (en ce compris,
l'exploitation) et l'entretien de ces Infrastructures d'Evacuation ; 4

(b) La Société sera propriétaire de la totalité des Infrastructures d'Évacuation et ce jusqu'à

conditions suivantes :
() la Société conservera le droit d'assurer la gestion (en ce Compris, l'exploitation) et

(ï) l'Etat sera tenu de rembourser la Société de tous coûts, dépenses et charges

(ii) toutes redevances, royalties ou autres paiements Similaires dus par la Société à
l'Etat en contrepartie de l'accès et de l'usage de cette Infrastructure d'Evacuation
au cours de toute période donnée n'excéderont pas les Coûts d'Exploitation pour
la même période, et la Société aura le droit de compenser toute somme due à
l'Etat avec toutes sommes qui lui sont dues par l'Etat, au titre des Coûts
d'Exploitation :

(iv) la Société disposera d'un droit d'accès et d'utilisation prioritaire pour cette

Infrastructure d'Evacuation et ladite Infrastructure d'Evacuation sera uniquement
accessible aux tiers aux conditions suivantes :

(A) avec l'accord préalable et écrit de la Société ;

(B) si des capacités sont disponibles :

(C) si l'utilisation envisagée par le tiers est entièrement compatible et ne cause
aucune perturbation significative aux Opérations Minières, ou toute autre

activité prévue dans le cadre des Conventions de Concession
d'infrastructure ; et

(D) si cette utilisation se fait moyennant paiement par le tiers à la Société d'une
rémunération calculée selon des termes et conditions équitables à convenir
entre la Société et le tiers concerné. \ ©

Ge) |

24.
(c) Les dispositions portant sur l'accès et l'occupation des Terrains Annexes (privés ou

appartenant au domaine de l'État) telles que prévus aux Articles 20.1, 20.2 et 20.3 ci-

dessous.

(d) Les garanties de l'État à la Société au titre des conditions économiques et financières
prévues à la Convention (notamment, sans restriction, le Régime Fiscal et Douanier) de
même que toutes conditions favorables auxquelles la Société pourrait avoir droit en

vertu de la Loi BOT.

(e) La Société sera autorisée à procéder à l'ouverture des carrières et l'utilisation des

(9 L'ensemble des Conventions de Concession d'infrastructure auront une durée alignée
sur la Durée de la Convention et ses éventuels prolongement, et ne pourront pas faire
l'objet d'une quelconque résiliation anticipée ou annulation avant l'expiration de la Durée
de la Convention, sauf le cas de transfert de l'infrastructure d'Evacuation concernée
conformément au point (b) ci-dessus, et sous réserve de la conclusion entre les Parties
des accords nécessaires à la gestion, la maintenance, l'accès et l'usage des
Infrastructures d'Evacuation, tels que visés au paragraphe 18.6(b)(i), (i) et (it).

(g) Les Conventions de Concession d'infrastructure pourraient prévoir l'accès, par des tiers,
à certaines Infrastructures d'Évacuation, mais Seulement dans les conditions prévues au

paragraphe 18.6 (b) (iv) ci-dessus.

18.7 L'Etat accorde à la Société ou à toute Société Affllée, Sous-traitant ou autre agent ou
représentant, dès la Date d'Entrée en Vigueur, pleine et libre jouissance du droit d'accès aux
Terrains Annexes pour procéder à tous travaux de reconnaissance et d'ingénierie, études

économiques, Socio-économiques et environnementales en relation ave
l'élaboration, la mise en œuvre ou la construction des Infrastructures d'Evacu

c la conception,
ation.

18.8 L'Etat s'engage à faciliter l'ensemble des démarches nécessaires pour l'octroi à la Société
conformément au Droit Applicable et dans les meilleurs délais de toutes autres Autorisations

qui ne découlent pas automatiquement des Conventions de Concession
seraient nécessaires pour la réalisation des Infrastructures d'Evacuation e

ARTICLE 19 MATERIAUX DE CONSTRUCTION

d'infrastructure et qui
t leur entretien.

19.1 La Société peut disposer pour les besoins des Opérations Minières et dans les conditions du
Droit Applicable, des matériaux de construction dont les travaux d'Exploitation entraînent

nécessairement l'abattage ou l'extraction.

19.2 Dans les conditions déterminées par le Droit Applicable, l'État, l'Utilisateur et/ou l'Occupant

Foncier peuvent réclamer, s'il y a lieu et à leurs frais, la mise à dis

seraient pas utilisés par la Société dans les conditions du présent Article.

ARTICLE 20 ACCES AUX TERRAINS

L'article 24 de la Convention de Base est complété comme suit

20.1 Droit d'Accès à l'égard du Périmètre Minier

(a) Conformément au troisième alinéa de l'article 12
peut occuper à l'intérieur du Périmètre Minier

25:

3 du Code Minier de 20

tous les terrains nécessaires à ses Ô
}

LR

position des matériaux qui ne

11, la Société

>

+

»
activités au titre des Opérations Minières, sans préjudice des stipulations des
paragraphes 20.1 (b) et (c) ci-dessous.

(b) Dans la mesure où la relocalisation de certaines populations serait requise, celle-ci
serait menée par la Société, selon les Règles de l'Art, l'État S'engageant à apporter à la
Société toute assistance ou soutien que celle-ci pourrait requérir.

20.2 Accès aux Terrains Annexes appartenant au domaine de l'Etat

L'État garantit à la Société l'accès et l'occupation gratuite et sans restriction par la Société des
Terrains Annexes appartenant au domaine de l'Etat et ce, pendant toute la durée des
Conventions de Concession d'infrastructure. A la demande de l'État, une convention
d'occupation contenant des termes acceptables par les Parties pourra être Signée entre l'Etat et
la Société.

20.3 Accès aux Terrains Annexes privés

(a) L'accès et l'occupation par la Société des Terrains Annexes n'appartenant pas au
domaine de l'Etat devront être expressément autorisés par l'Utilisateur etou Occupant
Foncier concemé conformément au Droit Applicable.

{b) La Société peut, à ses frais, négocier avec l'Utilisateur et/ou l'Occupant Foncier les

adéquate et préalable, l'obligation de laisser effectuer les travaux sur sa propriété et de ne
pas les entraver. Le prix du terrain ou des indemnités dues à raison de l'établissement des
servitudes ou d'autres démembrements de droits réels ou de l'occupation, est fixé comme
en matière d'expropriation, mais ne doit en aucun cas dépasser la juste valeur des

la Durée de la Concession et la durée des Concessions d'infrastructure, selon le cas, y
Compris si elle est prolongée.

(b) La Société prendra en Charge les frais engendrés par l'expropriation ainsi que les
indemnités dues aux Utilisateurs et/ou Occupants Foncier concernés. Ces indemnités,
qui ne doivent en aucun cas dépasser la juste valeur marchande des terrains
Concemés, seront payables directement à chaque Utilisateur et/ou Occupant Foncier

Concerné, une fois la procédure d'expropriation rene L £
5

DC:
+
26.
(c) Lorsqu'un terrain ou autre propriété a fait l'objet d'une expropriation conformément à ce
qui précède, il fera partie du domaine public (propriété de l'Etat) et l'Etat mènera les
démarches nécessaires pour que la Société bénéficie de l'occupation et de l'utilisation
libres et sans restriction de celui-ci, pour toute la Durée de la Convention y compris si
elle est prolongée.

ARTICLE 21 Forme de notifications
L'article 64.1 de la Convention de Base est remplacé comme suit

Tout avis ou notification réalisé dans le cadre de la Convention devra avoir la forme écrite et être
transmis à son destinataire par porteur ou courrier spécial, en main propre contre décharge, ou par e-
mail avec confirmation écrite aux adresses ci-dessous :

(a) Pour l'Etat :
Ministère des Mines et de la Géologie, Conakry, Guinée, email :
(b)_ Pour l'investisseur :

OTN Mining Ltd, care of the Company Secretary, Bellzone Mining ple, Consortia Secretaries,
Standard Bank House, 3rd floor, 47-49, La Motte Street, St Hélier, Jersey JE2 4SZ, email:
m.farrow@consortia.je

(c) Pour la Société : e
BELLZONE HOLDINGS S.A. Immeuble Bellzone, Rue RO236, Quartier Kipe, Commune de
Ratoma, Conakry, République de Guinée, email : michel.rinaldi@bellzone.com
ARTICLE 22 ENTREE EN VIGUEUR
L'article 65 de la Convention de Base est complété comme suit

L'Avenant N°1 entre en Vigueur à la date à laquelle les deux événements suivants auront été réalisés
(ci-après, la « Date d’Entrée en Vigueur »).

a)  L'Avenant N°1 aété ratifié par l'Assemblée Nationale et la Cour Suprême ;

b) La signature, par le Président de la République de Guinée, d'un décret promulguant la
loi de ratification de l'Avenant N°1 et d'un décret ratifiant l'Avenant N°1.

ARTICLE 23 DROIT APPLICABLE
L'Avenant est interprété et régi par le Droit Applicable tel qu'en vigueur à la Date d'Entrée en Vigueur.

ARTICLE 24 REGIME JURIDIQUE DE L'AVENANT

La Convention a été originalement conclue sous le Code Minier de 1995. L'Avenant et ses Annexes
résultent d'une renégociation de la Convention menée dans le contexte décrit au Préambule. || en
résulte que les droits et obligations prévus dans le présent Avenant Sont régis par le Code Minier de
1995, sauf dérogation expresse prévue dans cette Convention ou lorsqu'il est expressément prévu
qu'ils sont régis par le Code Minier de 2011. Par voie de conséquence, certaines dispositions de cette
Convention sont dérogatoires aux dispositions des Codes Miniers de 1995 et 2011.

En cas de contradiction etou de divergence entre les dispositions résultant du Droit Applicable et
celles de la Convention ou de l'Avenant N°1, les dispositions de ces derniers prévaudront, En cas de
contradiction entre les dispositions résultant de la Convention de Base et de l'Avenant, les dispositions

de l’Avenant prévaudront. _
Toutes les dispositions de la Convention de base qui n'ont pas été modifiées restent en vigueur: &

er

27. Er En _—
Le présent Avenant à la Convention de Base est établi en 5 exemplaires originaux

LISTE DES ANNEXES :

Annexe 1 Actionnariat de Ja Société et de l'investisseur (à la date de la signature de l'Avenant)

Annexe 6 Taux et tarifs des droits fixes, taxes et redevances des Titres (à la date de l'Avenant)

Annexe 8 Décret portant Concession minière

Annexe 9 Programme de l'Etude de Faisabilité du projet Ferronickel

Annexe 10 Procuration délivrée par Monsieur Julian CHEONG, CEO de la société
Bellzone à Monsieur Sékou Oumar DIALLO, Directeur Général Adjoint de la socièté
Bellzone Holding S.A.

Annexe 11 Procuration délivrée par Monsieur Michael Farrow, Président Non Exécutif Indépendant
de OTN Mining Limited à Monsieur Sékou Oumar DIALLO, Directeur Général Adjoint de
la société Bellzone Holding S.A.

8 NOY 2017
Fait à Conakry, le 05 x 17

En cinq (5) exemplaires originaux.

Pour la République de Guinée Pour la République de Guinée
Le Ministre des Mines et de la Géologie Le Mini

Son Excellence M. Abdoulaye MAGASSOUBA

Pour OTN MINING LTD.
P/Le CEO/P.0
Le DGA de Bellzone Holding S.A.

M. Sékou Oumar DIALLO M. Michel RINALDI

Pour BELLZONE MINING Plc
P/Le CEO/P.0
Le DGA de Bellzone Holding S.A.

M. Sékou Oumar DIALLO

28.
Annexe 1

Actionnariat de la Société et de l'Investisseur
(à la date de la signature de l’Avenant)
ANNEXE 1 A LA CONVENTION DE BASE

ACTIONNARIAT DE LA SOCIETE ET DE L'INVESTISSEUR
(à la date de la signature de l’Avenant)

La « Société » Bellzone Holdings S.A. est enregistrée en Guinée sous le numéro RCCM N°
GC/KAL011,174A/2006. Son Siège social se trouve dans la Commune de Ratoma, quartier Kipe, rue
RO236, Immeuble Bellzone, BP 4539, Conakry, République de Guinée. Elle est détenue à 100% par

OTN Mining Ltd.

L'« Investisseur » OTN Mining Ltd est une société enregistrée à Jersey (Iles Anglo-Normandes) sous
le numéro 113187, en vertu de la Loi de 1991 (telle que modifiée) sur les Sociétés (Jersey). Son objet
exclusif est d'investir sur et de gérer le projet minier de Kalia, de conclure des contrats internationaux

en matière de financement, d'expédition ou de toute autre opération liée au Projet Kalia quand cela

S'avère nécessaire, OTN Mining Ltd est détenue à 100% par Bellzone Mining plc.

Bellzone Mining plc est une société internationale enregistrée à Jersey (Iles Anglo-Normandes) pour
l'exploration, le développement et l'exploitation minière, constituée Pour investir et gérer des mines en
général, ces investissements potentiels pouvant s'exercer à l'échelle mondiale. Une liste à jour de ses
actionnaires principaux est accessible chaque fin de mois sur le Site internet Www.bellzone.com. . &

Annexe 6

ANNnexe D

Iaux et tarifs des droits fixes, taxes et redevances des Titres Miniers
(à la date de la Signature de |

Avenant)

Ge

et
Honoraires versés lors de l'octroi de la Concession Minière

Frais payés par Bellzone Mining plc en Septembre 2012:

1. Frais d'instruction des dossiers, fixés forfaitairement suivant l'Arrêté Conjoint N°
A2008/3765./MEF-MMG/SSG du 10 octobre 2008 à trois mille (3000) Dollars US. Le
montant payé en francs guinéens était de 20.960.941 (vingt millions neuf cent soixante
mille neuf cent Quarante et un francs guinéens) versés au Compte du CPDM.

2. Droit de timbre fixé Suivant l’Arrêté Conjoint N° A2008/3765/MEF-MMG/SGG du 10
octobre 2010 à cinq mille (5 000) dollars US par km?, soit un total de six millions neuf
cent cinq mille (6.905.000) dollars US, dont:

a. Quatre millions huit cent trente-trois mille cinq cents (4.833.500) dollars américains
au compte N° 4111069 du Trésor Public à la Banque Centrale de la République de
Guinée. Le montant payé en francs guinéens était de 33.771.569.763 (trente-trois
mille sept cent soixante et onze millions cinq cent soixante-neuf mille sept cent
Soixante-trois francs guinéens); et

Montant de la taxe su erficiaire annuelle

Une taxe superficielle annuelle fixée par le Décret n° A2008/3765/MEF-MMG/SGG du 10
octobre 2010 à cent cinquante dollars américains par kilomètre carré (USD150/km?), soit un
total de deux cent sept mille cent cinquan (207.150) dollars’ américains à payer là où la
Concession susmentionnée est située. N*
REPUBLIQUE DE GUINEE

Travait. !istice. So‘icasi:é

MEF/MMG/sGG

FEANT LES Taux es FARIFS DES DROITE FIXES, GTS TAXES CT REDEVANCES RESULTANT DEL'OcT ROI,
£u RENOUVELLEMENT, CCIA PROROGATION, ou TRANSFERT ET/ OÙ De L'AMODIATION DES TITRES
BUNIERS ET AUTORISATIONS.

LE Ministre de l'Economie et des Finances

Le Ministre du Budget

Le Ministre des Mines et de la Géologie

Vu Ja Constitution ;

Ÿ Vu la Loi t/201 1/096/CRT du 09 Septembre 2011, portant Code Minier de
ê teïie que modifiée Par la Loi L/2013/053/cNT

la République de Guinée
’ Portant modification de
Code Minier;

Certaines dispositions du

5 taux et tarifs des droits

es résultant de l'octroi, du ren, ment, de [a Prorogation,

e$ titre miniers.

ouvelle,
du transfert et/ou de l'amodiation di
ARRETENT

ARTICLE 1°: En application des Articles 159-141, 160, 161, 162 et 165 du Co
de Guinée, les taux et tarifs des

"à

de minier de la République

redevances, les taxes et droits fixes relatifs à l'octroi,

u à l'amodiation des titres Miniers,

7
on — DESIGNATION TAUX ET TARIFS
À 12 DROITS FIXES SUR LES TITRES rainuers
+ PERMAIS DE RECHERCHES FAINIERES (US$/Km?)
| D |. Lois Ta
Cauxite, Fer, Uranium + Fren
i
Î ! Or, Diamant, Gemmes et Minéraux lc !
| associés
5 1 renouveliement 1
Î | Métaux de base etautres La :
| Substances [l
| an | * Deuxième renouvel lement 4
Non if D'EXPLOITATION INDUSTR: au.
Bauxite, Fer, Uranium Es |
Î
‘ Or, Diamañt, Comme UMinéraux | il
y | associés E4 : E [
h, Z + Translen x
| Métaux de base et autres + Octroi aa x, :
| substances + Renouveliem | |
|__| LE : Lrransten Iso
2" PERMIS D'EXPLOITATION SEMI-INDUSTRIELLE : à _{USS/kmi) 77}
Or, Diamant, Gemmes etMinéraux | + Octroi "
associés + Renouvellement
+ Transfert
Métaux de base et autres + Octroi
3 substances + Renouvellement —
+ Transfet 10 000
2__PERMIS D'EXPLOITATION PAR DRAGAGE (US$/Kkm?)
Or, Diamant, Gemmes et Minéraux | 4 Octroi 2 500 x
4 | associés + Renouvellement — 3 500
mit + Transfert 7 500 —
Il *_ CONCESSIONS MINIERES ; e È 1 (USS/Km?)
_ + Octroi FR k 5 000 :
Bauxite, Fer, Uranium + Renouvellement 7 000
ler _ 15 000
5 Or, Diamant, Gemmes et Minéraux | + Octroi L 6 000 Été |
associés + Renouvellement 8 000
+ Transfert Î 20 000 à)
Métaux de base et autres + Octroi < Ets 4 000
substances + Renouvellement ni FR 5 000
l L _ + Transfert = [ 12 500 ]
11- DROITS FIXES SUR LES AUTORISATIONS
*___ AUTORISATION DE RECHERCHE DE CARRIERES us US$/Hectare/an |
6 L'Octroi _ a |

——

AU ISESATIORD EXPLOITATION DE ChRRI pee
È Octror ns

Î + kenouve
1+ jransfen

CANCES Sup
DE RECHERCHES pq

ERFICIAIRES {Cha
ÊRES

PERMIS D'EXPLOITATION INDUSTRIELLE”

ds Renouvellement
* 2° Renouvellement

+_Octroi

+1 Renouvellement
- se
uvell
#2 Renouvellement =

MINIERES

au€ Année)

UE —— —
rnouvellement _ = 3
] __! PERMIS D'EXPLOITATION PAR DRAGAGE se . ={US$/km)
12 Qctroi u 150
Ch Renouvellement LS “ ra 200
# 2° Renouvellement LT : 250
su AUTORISATION D'EXPLOITATION DE CARRIERES GNF/ha
13 [+ Gao ne FT — lei 2000 009
+ Renouvellement . . =
IV: TAXES SUR LES SUBSTANCES DE CARRIERES
Ces taxes Sont payées Par l'exploitant Pour ça

+ Graviers et blocs

+ Latérite

{US$/m?)

…. 1
éme 0,5
+ Sable de verre
+ Coquillage : rs
+ Granites UT
+ Ardoises l

V- FRAIS D'INSTRUCTION DES DOSSIERS

DETITRES MINIER,

$ ET AUTORISATIONS
{OCTROI er REN:

OUVELLEMENT)

des Substances Minières ou Carrières

+ Autorisation de recherches de Carrières Œ E

+ Permis de recherches

+ Permis d'exploitation Tindustriene ri

Semi-Industrielle E

+ Concession Minière

Annexe 8

Décret portant Concession Minière
x = Travail-Ji ustice-Solidarité
SECERTARIAT EM
DU GOUVERNEM ENT

DECRET N° D2012 / 100 /PRG/SGG.
PORTANT OCTROI D'UNE CONCESSION MINIERE 3
A LA SOCIETE BELLZONE HOLDING SA.

LE PRESIDENT

Vu La Constitution;
Vu La Loi L/201 1/006/CNT, Portant Code Minier de Ja République de Guinée ;

Vu Le Décret D/2010/007 /PRG/SGG du 24 décembre 2010, portant nomination du
Premier Ministre, Chef du Gouvernement 5

Vu Les Rapports d'Etude de faisabilité du Projet et de l’étude d’impact
Environnemental et Socio-économique, présentés courent août 2010

Vu La demande de Concession Minière formulée par ja Société BELLZONE
HOLDING SA. en date du 24 août 2012;

Sur recommandation du Ministère des Mines et de la Géologie

DECRETE

Article 1°: I] est accordé à la Société BELLZONE HOLDING SA. dont le siège
social est établi à Conakry, République de Guinée, BP : 4539, Tél/tep (224) 30 41 1818
Une Concession minière de Prospection et d'exploitation du Minerai de Fer, sur une
Superficie totale de Mille trois cent quatre vingt et un Kilomètres carrés (1 381 Kmi),
dans la Préfecture de Faranah.
RE

Article 2:

2.1 Conformément aux dispositions visées à l'Article 39 du Code Minier de la
République de Guinée, la durée de validité de la présente Concession est fixée à Vingt
cinq (25) ans, renouvelable.

2.2 La présente Concession est inscrite dans le Registre des Titres Miniers ouvert à cet
effet à la Division Informations Géologiques et Minières (DIGM) du Centre de

Numéro N°A2012/_ ÎTt 2 /DIGM/CPDM.

Article 3: Conformément au plan 1/200 000ième des feuilles Dabola et Faranah
(NC29-XIII et NC-29-XIV), je périmètre de la Concession ainsi accordée est défini par
les coordonnées géographiques ci-dessous :

POINTS LATITUDE NORD LONGITUDE QUEST
A 10° 15° 00° 11° 20° 00°*
B 10° 15° 00°” 10° 45? 00°°
C 10° 04° 54° 10° 45° 00°?
D 10° 04° 54” FR SE 107
B as UO 10° 51° 10°*
Fe 9° 55° 00” 11° 00° 00°°
G 10° 05” 49” 11° 00? 00°*
H 10° 05° 49° 119 14° 42°°
I 109 08° 30°? 11914742
J 10° 08° 30°? 11° 20° 00°*

Voir plan et contours en annexe.

Article 4: Pendant la durée de validité de la présente Concession minière, il sera
accordé à la Société BELLZONE HOLDING SA., à sa demande, un ou des permis
d’exploitation minière par le Ministère chargé des Mines.

Article 5: Pendant la période de validité du présent Titre, l'Etat guinéen peut
entreprendre ou faire entreprendre à l’intérieur de la Concession définie ci-dessus des
opérations de recherches et/ou d’exploitation de substances minérales autres que le Fer,
sous réserve que lesdites opérations ne causent pas de préjudice à la conduite normale
des activités de la Société BELLZONE HOLDING SA.

Article 6 : Conformément aux dispositions de l’Article 108 du Code Minier, le Titulaire

de la présente Concession, la Société BELLZONE HOLDING SA. a lobligation
d'employer à égalité de compétences les nationaux guinéens en priorité.

ge KE
in

3/4

Article 7: Le Titulaire, la Société BELLZONE HOLDING SA. est tenu de

Commencer les travaux de développement dans un délai maximum d’un an, à compter
de la date d’octroi de la présente Concession, conformément aux dispositions de

Article 8: Au titre de la présente Concession minière, les obligations de son Titulaire,
la Société BELLZONE HOLDING SA. relatives au respect de la réglementation de
l'hygiène et de la sécurité des travailleurs, à Ja préservation de l’environnement et à la
remise en état des zones affectées par les travaux sont régies Conformément aux
dispositions visées aux articles 64, 104, 143 et 144 du Code Minier, aux articles 20, 60,
69 du Code de l'Environnement.

Article 9: Outre les dispositions mentionnées ci-dessus, le Titulaire, Ja Société
BELLZONE HOLDING SA. est soumise au paiement :

e Des frais d'instruction des dossiers, fixés forfaitaires suivant l’Arrêté Conjoint

N°A2008/3765./MEF- MMG/SGG. du 10 Octobre 2008 à Trois mille (3000)

| Dollars US par Concession Minière, soit au total Trois mille (3000) Dollars US,
| payables en Francs guinéens au taux du jour, au Compte du CPDM.

Re
&
5
Q
[®)
2
[+4
=
8
cj
- |
>
e
00
LS]
A
5
EF
3
F5
sa
8
s
=
Ü
=
a
Ë
A
e
5

au total : Six millions neuf cent cinq mille (6 905 000) Dollars US dont :

-_ Quatre millions huit cent trente trois mille cinq cent (4 833 000) Dollars US,
\ au Compte N°41 11 069 du Trésor Public à la Banque Centrale de la
| République de Guinée:

- Deux millions soixante onze mille cinq cent (2071 000) Dollars US, au
Compte N°4] 11 326 du Fonds de Promotion et de Développement Miniers, à
\ la Banque Centrale de Ja République de Guinée ;

e D'une redevance Superficiaire annuelle fixée suivant l’Arrêté Conjoint N°A2008/
3765./MEF-MMG/SGG. du 10 Octobre 2008 à Cent cinquante Dollars US par
Km? (150 SUS/Km?/an), soit au total Deux cent sept mille cent cinquante
(207 150) Dollars US, à verser au lieu d’implantation de la Concession susvisée.

Cinq copies certifiées du reçu de versement de ladite redevance doivent être
déposées obligatoirement au CPDM, pour enregistrement.

les
414

Article 10: Avant l’expiration de la période pour laquelle la présente Concession a été
accordée à la Société BELLZONE HOLDING SA.), il pourrait y être mis fin et faire
l’objet de retrait par l’Etat Guinéen aux conditions suivantes :

Le manquement, par le Titulaire, la Société BELLZONE HOLDING SA. aux
obligations lui incombant en vertu des Articles 6, 7, 8 et 9 ci-dessus.

Article 11: Le Ministère des Mines et de la Géologie est chargé de l'application du
présent Décret.

Article 12: Le présent Décret qui abroge toutes dispositions contraires, prend effet à
compter de sa date de signature et sera enregistré et publié au Journal Officiel de la
République.

Conakry, Le 24 ur 2012 2012

PROFESSEUR ALPHA CONDE
—EESSECR ALPHA CONDE
SIERRA
LEONE

CONCESSION MINIERE
BELLZONE HOLDING SA

Annexe 9

Programme de l'Etude de Faisabi u Sous-Projet Ferronickel
(à la date de la signature de l'Avenant)
ANNEXE 9 A LA CONVENTION DE BASE

PROGRAMME DE L'ETUDE DE FAISABILITE DU PROJET FERRONICKEL

Décembre 2017 Ratification de l'Avenant à la Convention de Base de Bellzone par
l'Assemblée Nationale

Février - Mars 2017 Échantillonnage du gisement de Kalia : échantillon en vrac de 250t max.
de minerai représentatif et plusieurs sondages carottant de vérification :

Avril - Mai 2018 Transport des échantillons Pour analyses et tests en RSA et en Australie :
Mai 2018 Identification des besoins en approvisionnement d'engins miniers.
Mai 2018 Sondages géotechniques d'évaluation de la résistance du terrain pour

Confirmer l'implantation des installations de l'usine,

Juin - Juillet 2018 Test de fusion en usine pilote de l'échantillon en vrac dans un four à
technologie ESS (Electric Saving Smelter).

Août - Septembre 2018 Optimisation de la Conception de l'usine sur base des résultats finaux des
tests métallurgiques.

Novembre 2018 Estimation finale des coûts et modélisation financière pour la préparation
du financement.

Juillet - Septembre 2018 Mise à jour de l'étude d'impact environnemental de 2013 (BFS de KP1)
pour y inclure l'impact du Sous-projet de Ferronickel et prendre en compte

l'optimisation de la conception de l'usine et de la planification de la mine.

Octobre 2018 . Soumission de l'EISA au Ministère des Mines. ”

=:

n
BELLZONE
Re re Dre Pr à

sal A son Excellence M. Abdoulaye MAGASSOUBA
Ministre des Mines et de la Géologie
République de Guinée

Le 21 juillet 2017

Cher Monsieur Magassouba,
Avenant n°1 à la Convention de Base de Bellzone

Je vous confirme par la présente que M. Sekou Diallo est autorisé à signer l'Avenant n°1 à la Convention
de base de Belizone Pour et au nom de OTN Mining Limited.

Thereby confirm that Mr. Sekou Diallo is authorised to sign the “Avenant n°1 à la Convention de Base de
Bellzone” for and on behalf of OTN Mining Limited.

Michael Farrow
Président non exécutif indépendant

4

A son Excellence M, Abdoulaye MAGASSOUBA
Ministre des Mines et de la Géologie
République de Guinée

Le 7 novembre 2017

Cher Monsieur Magassouba,

Avenant n°1 à la Convention de Base de Bellzone

Je vous confirme par la présente que M. Sekou Diallo est autorisé à signer l’Avenant ne1 à la Convention
de Base de Bellzone Pour et au nom de Bellzone Mining ple.

l'hereby confirm that Mr. Sekou Diallo is authorised to sign the “Avenant ne1 à la Convention de Base de
Bellzone” for and on behalf of Bellzone Mining plc.

Julian Cheong
Chief Executive Officer and Executive Director
Bellzone Mining ple

1e ia Bank Hs AP Mie SVaet Si Hoñoc Jersey, JE2 482. Channël same

BELI ZONE
ee REED her Drm mn Per

A son Excellence M. Abdoulaye MAGASSOUBA
Ministre des Mines et de la Géologie
République de Guinée

Le 7 novembre 2017

Cher Monsieur Magassouba,

Avenant n-1 à la Convention de Base de Bellzone

Je vous confirme par la présente que M. Sekou Diallo est autorisé à signer l’Avenant ne1 à la Convention
de Base de Bellzone pour et au nom de Bellzone Mining plc. Ê

l'hereby confirm that Mr. Sekou Diallo is authorised to sign the “Avenant n°1 à la Convention de Base de
Bellzone” for and on behalf of Bellzone Mining plc.

“t L É
Julian Cheong
Chief Executive Officer and Executive Director
Bellzone Mining ple

Régistered Qc Srd: Four Sléndard Bank House: 4740) Shea StHeier Jersey, JE2 487; Chanel (sanaé

MMbollzons.côm :

